Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-19-00542-CV

                                   Vinod S. IDNANI,
                                       Appellant

                                           v.

                                  Mansha V. IDNANI,
                                       Appellee

                 From the County Court at Law No. 2, Webb County, Texas
                          Trial Court No. 2016-CVG-001721-C3
                           Honorable Ron Carr, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of court for this appeal are taxed against Vinod S. Idnani.

      SIGNED April 28, 2021.


                                            _____________________________
                                            Patricia O. Alvarez, Justice